Civilian pay; claim for back pay; failure of selection for promotion; racial discrimination charge; limitation of actions. — Plaintiff, a Negro, alleges that the employing agency discriminated against him because of his race by refusing to hire him initially (back in June 1961) in a grade higher than GS-5 and by denying him promotions, and seeks additional compensation to which he claims entitlement absent such discrimination. Senior Trial Judge White, in a recommended decision filed June 14, 1974, has concluded that the claims based on alleged racial discrimination in connection with the grade of his initial appointment, and in connection with his failure of selection for promotion during the period prior to March 9,1966 are barred by the 6-year statute of limitations (28 U.S.C. § 2501); and that plaintiff has not met his burden of proof by presenting to the court direct or circumstantial evidence establishing that his failure of selection for promotion in incidents occurring within the 6-year period immediately prior- to the filing of the petition was attributable to racial discrimination against him. This case came before the court on defendant’s motion to dismiss the petition on the ground that plaintiff is in default for failure to *866file within the time allowed exceptions to said recommended decision, although on July 1,1974 plaintiff did file the notice of intention to except pursuant to Rule 141. Upon consideration thereof and without oral argument, since the court agrees with the said recommended decision, the court on November 15, 1974, by order, granted defendant’s motion, adopted the said decision as the basis for its judgment in this case, concluded that plaintiff is not entitled to recover and dismissed the petition.